Citation Nr: 1215752	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-26 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement of service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 1956.

This matter is on appeal from the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2010, the Board granted a motion to advance this case on the docket.  38 C.F.R. § 20.900(c) (2011).  The Veteran testified before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is of record.

The issue will be reopened and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 1982, the RO denied a claim of entitlement to service connection for a low back disorder.  Although he was sent notice of the RO's decision, the Veteran did not file an appeal within one year thereafter. 

2.  The evidence received since the August 1982 rating decision is neither cumulative nor redundant of evidence already of record, and it relates to unestablished facts necessary to substantiate the claim. 


CONCLUSIONS OF LAW

1.  The August 1982 rating decision is final.  38 U.S.C.A. §§ 7105 (West 2002); 
38 C.F.R. § 20.1103 (2011).

2.  The evidence received since the August 1982 rating decision is new and material, and the claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; see also 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2011) (the regulations pertaining to the procedures and time limitations for appealing unfavorable RO determinations to the Board).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

The phrase "raise a reasonable possibility of substantiating the claim" is intended to enable, rather than preclude reopening a claim.  Moreover, § 3.156(a) does not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Thus, if the newly-presented evidence is not "new," the claim to reopen fails on that basis, and no further analysis of the evidence is required.  Similarly, if "new" evidence is not "material," in the sense that, when considered by itself or with previous evidence of record, it does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating it, the claim to reopen fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  If the evidence is determined to be both new and material, VA must reopen the claim and evaluate its merits after ensuring that the duty to assist has been fulfilled.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of the witness).

Historically, in August 1982, the RO denied service connection for, among other things, a low back injury.  Although he was notified of this decision, the Veteran did not appeal.  No evidence was associated with the claims file within one-year of the decision.  38 C.F.R. § 3.156(b).  Thus, the decision became final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record before August 1982 consisted of service records showing that the Veteran went from duty to sick leave on October 8, 1955 and returned to duty the next day.  The records did not specify the illness or disability for which treatment was provided but indicated that he was placed on light duty for an undetermined period.  

The record contained private medical records dated in September 1973 reflecting treatment for a back injury due to a serious automobile accident.  The record also contained private medical records dated in July 1980 indicating that he had been a patient in the practice since 1971 and that there was a history of back problems since the 1970's.  

Other that the service records noted above, no service records to include the service treatment records were available to the RO in August 1982, as they appear to have been destroyed in the 1973 fire at the National Personnel Records Center (NPRC) in St. Louis.  

In March 2007, the Veteran sought to reopen the claim.  The Board has therefore carefully reviewed the record, with particular attention to that evidence that has been submitted by the Veteran or otherwise associated with the record since the last final decision in August 1982.

The evidence associated with the record after August 1982 consists of a January 2001 written statement from the Veteran indicating that he first injured his back in an automobile accident during service in late 1955 or early 1956 and that he reinjured his back in September 1973.

The record also contains an August 2005 report from a private physician noting treatment for low back pain.  Also added to the record is a written statement from the Veteran's wife indicating that he told her about an in-service back injury and describing his current back problems.  Associated with the claimed file are private medical treatment records dated in 2008 and 2009 showing treatment for the back to include a lumbar laminectomy in May 2009.  

Significantly, the Veteran submitted a written buddy statement from a fellow soldier, TM, who had served with him from 1954 to 1956.  TM stated that the Veteran was involved in an automobile accident in October 1955 and that subsequent to the accident, he found out that the Veteran had been transported to the dispensary for treatment.  During his March 2012 hearing, the Veteran testified that he was on light duty for seven months in service due to a back injury.  

The foregoing evidence is presumed credible.  With the exception of duplicative service records, the evidence is new, as it was not of record when the RO issued the August 1982 rating decision.  It is also material because it relates to unsubstantiated facts necessary to substantiate the claim of entitlement to service connection for a low back disorder.  

In particular, the statement of TM, who served with the Veteran, corroborated his account of involvement in an automobile accident in service.  TM's statement along with the service records showing that he had been treated medically and put on light duty indicates that there might be a service component to his current low back disorder.  

The Board, therefore, finds that the new evidence relates to unestablished facts necessary to substantiate his claim of entitlement to service connection for a low back disorder.  Accordingly, the claim is reopened.  

Although adequate for the limited purposes of reopening the claim, the additionally received evidence is not sufficient to allow the grant of the benefits sought.  See e.g. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).  

Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  For reasons explained below in the remand portion of this decision, additional development is necessary before the Board may proceed to a decision on the merits.

Finally, as provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  At this juncture, the Board is granting in full the benefit sought on appeal; namely, the claim of entitlement to service connection for a low back disorder has been reopened.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened.  To that extent only, the claim is granted.


REMAND

The Veteran has a current low back disorder.  The evidence of record demonstrates that he was involved in an automobile accident in service and may have injured his back therein.  The record also reflects one serious post-service back injury.  Because there is evidence of a back injury in service and a current low back disorder, a medical opinion regarding a potential nexus to service is required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159C(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the elements to consider in determining whether a VA medical examination must be provided).

Unfortunately, the service treatment records are missing and likely burned in the 1973 NPRC fire.  The Board reminds the examiner to take into account the medical history provided by the Veteran.  See, e.g., Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the VAMC Washington for the period from May 2007 to the present.

2.  Schedule the Veteran for an examination to determine the nature of his current low back disorder.  Regarding each low back disorder identified, the examiner is asked to state whether it is at least as likely as not (50 percent or greater likelihood) related to service.  

In accomplishing the foregoing, the examiner is asked to review all pertinent documents in the claims file and to elicit a thorough medical history from the Veteran.  

For purposes of this opinion, the examiner is asked to assume that the Veteran was involved in a motor vehicle accident in-service as he described.

A copy of this remand must be provided to the examiner, and the examiner must review the remand along with the pertinent documents in the claims file in conjunction with the examination.  The examiner is asked to provide a rationale for all opinions and conclusions and to indicate in the examination report whether the requested review of the claims file and remand was accomplished.

3.  Review the record and ensure that all the above action is completed.  Thereafter, the claim should be readjudicated.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow the appropriate time for response.  Thereafter, the claim should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court of Appeals for Veterans Claims for 

additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


